 

Execution Version

 

Exhibit 10.14

 

ASSIGNMENT AND BILL OF SALE

 

This Assignment and Bill of Sale (this “Assignment”) is dated as of March 11,
2015, effective as of March 11, 2015 (the “Effective Time”), and is executed by
and among ENERGY XXI GOM, LLC, a Delaware limited liability company, ENERGY XXI
PIPELINE, LLC, a Delaware limited liability company, and ENERGY XXI PIPELINE II,
LLC, a Delaware limited liability company, with offices at 1021 Main Street,
Suite 2626, Houston, Texas 77002 (collectively, “Assignor”), and ENERGY XXI USA,
INC., a Delaware corporation, with offices at 1021 Main Street, Suite 2626,
Houston, Texas 77002 (“Assignee”).

 

ARTICLE I

 

ASSIGNMENT

 

Assignor, for good and valuable consideration, the receipt and sufficiency of
which are hereby acknowledged, hereby GRANTS, DEEDS, BARGAINS, SELLS, CONVEYS,
ASSIGNS, TRANSFERS, SETS OVER and DELIVERS unto Assignee, subject to the
remaining terms and provisions of this Assignment, the following real, personal
or mixed property and appurtenant rights (contractual or otherwise)
(collectively, the “Properties” and individually, a “Property”), to-wit:

 

(a)all of Assignor’s right, title and interest in, to and under, or derived
from, the rights-of-way and/or easements described or referenced on Exhibit A
attached hereto (collectively, the “ROWs”);

 

(b)all of Assignor’s right, title and interest in, to and under, or derived
from, all contracts and agreements directly relating to the Properties (the
“Contracts”);

 

(c)all of Assignor’s right, title and interest in, to and under, or derived from
the personal property, improvements, fixtures, facilities, meters, flow lines,
injection lines, pipelines, tanks, boilers, buildings, machinery, equipment
(surface and downhole), salt water disposal facilities, inventory, utility
lines, power lines, telephone lines, roads and other appurtenances (excluding,
however, any flowlines), to the extent the same are situated upon and used or
held for use by Assignor solely in connection with the ownership, operation,
maintenance or repair of the Properties, including, without limitation, the
assets described on Exhibit B attached hereto (collectively, the “Tangible
Property”);

 

(d)all of Assignor’s right, title and interest in, to and under, or derived
from, all environmental and other governmental (whether federal, state or local)
permits, licenses, orders, authorizations, franchises and related instruments or
rights directly relating to the ownership, operation or use of the Properties
(the “Permits”);

 

-1-

 

 

Execution Version

 

(e)all of the following, to the extent related to the rights and interests
identified elsewhere in this Article I, or used or held for use in connection
with the maintenance or operation thereof, to the extent such are assignable or
transferable by Assignor without restriction under applicable law or under any
contracts, agreements or instruments (and without payment by Assignor): maps,
reports and other written material relating to the Properties, including,
without limitation, right-of-way files, property records, contract files,
operations files, copies of tax and accounting records and files (“Records”);

 

(f)all of Assignor’s right, title and interest in, to and under, or derived
from, the real property that is described on Exhibit C attached hereto,
including all buildings, facilities, equipment and any other improvements
located thereon (collectively, the “Land”); and

 

(g)to the extent not described under subsections (a) through (f) above, all of
Assignor’s right, title and interest in and to any other real, personal or mixed
property and appurtenant rights (contractual or otherwise) directly related
thereto but to the extent and only to the extent same pertain to a Property,
excluding, however, any fee lands or real estate.

 

TO HAVE AND TO HOLD all of the Properties, together with all rights, titles,
interests, estates, remedies, powers and privileges thereunto appertaining unto
Assignee and its successors, legal representatives and assigns forever, subject
to the Permitted Encumbrances, terms, conditions and reservations of this
Assignment.

 

ARTICLE II

 

LIMITED WARRANTY

 

Section 2.1Special Limited Warranty.      Assignor binds itself to warrant and
forever defend title to its interest in and to the Properties, subject to the
Permitted Encumbrances, unto Assignee, its successors and assigns, against all
persons lawfully claiming or to claim the same or any part thereof by, through
or under Assignor, but not otherwise.

 

Section 2.2Permitted Encumbrances.       As used herein, the term “Permitted
Encumbrances” means any or all of the following:

 

(a)liens for current taxes or assessments not yet due or delinquent or, if
delinquent, that are being contested in the ordinary course of business;

 

-2-

 

 

Execution Version

 

(b)materialmen’s, mechanic’s, repairman’s, employee’s, contractor’s, operator’s
and other similar liens or charges arising in the ordinary course of business
for amounts not yet delinquent;

 

(c)all rights to consent by, required notices to, filings with, or other actions
by governmental authorities in connection with the transfer of a Property if the
same are customarily obtained subsequent to such transfer, and all rights to
consents by or required notices to any non-governmental third party;

 

(d)easements, rights-of-way, servitudes, permits, surface leases, and other
rights in respective of surface operations on or over any of the Properties
which do not comprise a Property and do not materially interfere with the
current or proposed operations on the Properties;

 

(e)any encumbrances which do not, in the aggregate, materially detract from the
value of or materially interfere with the use, ownership or operation of the
Properties subject thereto or affected thereby (as currently used, owned or
operated) or which would be accepted by a reasonably prudent purchaser engaged
in the business of owning and operating oil and/or gas pipelines and related
facilities; or

 

(f)all mortgages, deeds of trust, liens and other encumbrances associated with
Assignor’s credit facility with The Royal Bank of Scotland plc, as
Administrative Agent, pursuant to a certain First Lien Credit Agreement dated as
of April 4, 2006, as amended, supplemented or otherwise modified from time to
time.

 

Section 2.3Information about the Properties.    EXCEPT AS EXPRESSLY SET FORTH IN
THIS ASSIGNMENT, ASSIGNOR MAKES NO WARRANTY OR REPRESENTATION, EXPRESS,
STATUTORY OR IMPLIED, AS TO (a) ACCURACY, COMPLETENESS OR MATERIALITY OF ANY
DATA, INFORMATION OR RECORDS FURNISHED TO ASSIGNEE IN CONNECTION WITH THE
PROPERTIES; (b) GAS BALANCING INFORMATION, ALLOWABLES OR OTHER REGULATORY
MATTERS; OR (c) THE PRESENT OR FUTURE VALUE OF THE ANTICIPATED INCOME, COSTS OR
PROFITS, IF ANY, TO BE DERIVED FROM THE PROPERTIES. ANY DATA, INFORMATION OR
OTHER RECORDS FURNISHED BY ASSIGNOR ARE PROVIDED TO ASSIGNEE AS A CONVENIENCE
AND ASSIGNEE’S RELIANCE ON OR USE OF THE SAME IS AT ASSIGNEE’S SOLE RISK.

 

-3-

 

 

Execution Version

 

Section 2.4Condition and Fitness of the Properties.    Except for the special
warranty of title herein, ASSIGNOR CONVEYS THE PROPERTIES TO ASSIGNEE WITHOUT
ANY EXPRESS, STATUTORY OR IMPLIED WARRANTY OR REPRESENTATION OF ANY KIND,
INCLUDING WARRANTIES RELATING TO (a) THE CONDITION OR MERCHANTABILITY OF THE
PROPERTIES OR (b) THE FITNESS OF THE PROPERTIES FOR A PARTICULAR PURPOSE.
ASSIGNEE HAS INSPECTED OR HAS BEEN GIVEN THE OPPORTUNITY TO INSPECT THE
PROPERTIES FOR ALL PURPOSES INCLUDING, WITHOUT LIMITATION, FOR THE PURPOSE OF
DETECTING THE PRESENCE OF NATURALLY OCCURRING RADIOACTIVE MATERIALS (“NORM”) AND
MAN MADE MATERIAL FIBERS (“MMMF”) AND HAS SATISFIED ITSELF AS THEIR PHYSICAL AND
ENVIRONMENTAL CONDITION, BOTH SURFACE AND SUBSURFACE INCLUDING, BUT LIMITED TO,
CONDITIONS RELATED TO THE PRESENCE, RELEASE, OR DISPOSAL OF HAZARDOUS SUBSTANCES
OR HYDROCARBONS. ASSIGNEE ACCEPTS THE PROPERTIES IN THEIR “AS-IS” “WHERE-IS”
CONDITION AND “WITH ALL FAULTS.” ASSIGNOR DISCLAIMS ALL LIABILITY ARISING IN
CONNECTION WITH THE PRESENCE OF NORM OR MMMF ON THE PROPERTIES. ASSIGNEE
EXPRESSLY WAIVES THE WARRANTY OF FITNESS FOR INTENDED PURPOSES OR GUARANTEE
AGAINST HIDDEN OR LATENT REDHIBITORY VICES UNDER LOUISIANA LAW, INCLUDING
LOUISIANA CIVIL CODE ARTICLES 2520 (1870) THROUGH 2548 (1870), AND THE WARRANTY
IMPOSED BY LOUISIANA CIVIL CODE ARTICLE 2475; WAIVES ALL RIGHTS IN REDHIBITION
PURSUANT TO LOUISIANA CIVIL CODE ARTICLES 2520, ET SEQ.; ACKNOWLEDGES THAT THIS
EXPRESS WARRANTY SHALL BE CONSIDERED A MATERIAL AND INTEGRAL PART OF THIS
ASSIGNMENT AND THE CONSIDERATION THEREOF; AND ACKNOWLEDGES THAT THIS WARRANTY
HAS BEEN BROUGHT TO THE ATTENTION OF THE ASSIGNEE AND EXPLAINED IN DETAIL AND
THAT ASSIGNEE HAS VOLUNTARILY AND KNOWINGLY CONSENTED TO THIS WAIVER OF WARRANTY
OF FITNESS AND/OR WARRANTY AGAINST REDHIBITORY VICES AND DEFECTS FOR THE
PROPERTIES, TO THE EXTENT THE PROPERTIES ARE LOCATED IN LOUISIANA. TO THE EXTENT
APPLICABLE TO THE PROPERTIES OR ANY PORTION THEREOF, ASSIGNEE HEREBY WAIVES THE
PROVISIONS OF THE LOUISIANA UNFAIR TRADE PRACTICES AND CONSUMER PROTECTION LAW
(LA. R.S. 51:1402, ET SEQ.). ASSIGNEE WARRANTS AND REPRESENTS THAT IT: (i) IS
EXPERIENCED AND KNOWLEDGEABLE WITH RESPECT TO THE OIL AND GAS INDUSTRY GENERALLY
AND WITH TRANSACTIONS OF THIS TYPE SPECIFICALLY; (ii) POSSESSES AMPLE KNOWLEDGE,
EXPERIENCE AND EXPERTISE TO EVALUATE INDEPENDENTLY THE MERITS AND RISKS OF THE
TRANSACTIONS HEREIN CONTEMPLATED; AND (iii) IS NOT IN A SIGNIFICANTLY DISPARATE
BARGAINING POSITION.

 

-4-

 

 

Execution Version

 

Section 2.5Existing Conditions and Restrictions.      This Assignment is made by
Assignor and accepted by Assignee subject to all valid and subsisting
conditions, covenants, restrictions, reservations, exceptions, rights-of-way and
easements, and Contracts, whether of record or not, and all laws, regulations
and restrictions, including building and zoning ordinances, of municipal or
other governmental authorities applicable to and enforceable against any of the
Properties. Additionally, this Assignment is expressly made subject to and
Assignee does hereby and by these presents expressly assume all of the rights
and obligations under the Contracts, including, without limitation, the
following Contracts, to the extent and only to the extent that same pertain to
any of the Properties, to-wit:

 

(a)Purchase and Sale Agreement dated effective as of December 1, 2010, executed
by and between Exxon Mobil Corporation, et al., as seller, and Energy XXI GOM,
LLC, as buyer;

 

(b)Assignment and Bill of Sale dated effective as of December 1, 2010, executed
by ExxonMobil Pipeline Company in favor of Energy XXI GOM, LLC; and

 

(c)Act of Cash Sale with Reservation of Servitude dated effective as of December
1, 2010, executed by ExxonMobil Pipeline Company in favor of Energy XXI GOM,
LLC, pertaining to the Land (“Act of Cash Sale”). For emphasis, it is agreed
that all of the reservations and exceptions and all of the terms and conditions
set forth in the Act of Cash Sale with respect to the Land are incorporated into
this Assignment by reference thereto and are accepted by Assignee.

 

ARTICLE III

 

MISCELLANEOUS

 

Section 3.1Third Party Transferability Restrictions.      To the extent the
transfer contemplated by this Assignment with respect to any of the Properties
is not valid, or is rendered void, without the prior consent or approval of a
third party, then this Assignment shall be deemed to have no force and effect
with respect to such Property unless and until the required third party consent
or approval is first obtained.

 

Section 3.2Governmental Approvals.      For governmental filing and approval
purposes, Assignor and Assignee may execute separate assignment instruments with
respect to certain of the Properties utilizing forms required by a governmental
entity. The interests in any of the Properties conveyed as a result of such
separate assignments are the same, and not in addition to the interests in such
Properties conveyed pursuant to this Assignment. Where separate assignments of
the Properties have been or will be executed for filing with, and approval by,
applicable governmental authorities, any such separate assignments (a) shall
evidence this Assignment and assignment of the applicable Properties herein made
and shall not constitute any additional assignment of such Properties, (b) are
not intended to modify, and shall not modify, any of the terms, covenants and
conditions or limitations on warranties set forth in this Assignment and are not
intended to create, and shall not create, any representations, warranties or
additional covenants of or by Assignor to Assignee and (c) shall be deemed to
contain all of the terms and provisions of this Assignment as fully and to all
intents and purposes as though the same were set forth at length in such
separate assignments.

 

-5-

 

 

Execution Version

 

Section 3.3Further Assurances.    Assignor and Assignee agree to execute such
additional transfers and other documents as may be necessary in order to
accurately transfer, of record, all Properties owned by Assignor intended to be
conveyed to Assignee pursuant to the terms and provisions of this Assignment.

 

Section 3.4Successors and Assigns.     This Assignment shall bind and inure to
the benefit of Assignor and Assignee and their respective successors and
assigns.

 

Section 3.5Counterparts.     This Assignment may be executed in any number of
counterparts, each of which shall be binding upon the party or parties hereto.

 

Section 3.6Governing Law.     This Assignment and the legal relations between
the parties shall be governed by and construed in accordance with the laws of
the State of Louisiana. Each party consents to personal jurisdiction in any
action brought in the United States federal and state courts located in the
State of Texas with respect to any dispute, claim or controversy arising out of
or in relation to or in connection with this Assignment, and each of the parties
hereto agrees that any action with respect to any such dispute, controversy, or
claim will be determined exclusively in a state or federal district court
located in Harris County, Texas. EACH PARTY HEREBY IRREVOCABLY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY LAW, ANY OBJECTION WHICH THEY MAY NOW OR HEREAFTER
HAVE TO THE VENUE OF ANY SUCH DISPUTE ARISING OUT OF THIS ASSIGNMENT BROUGHT IN
SUCH COURT OR ANY DEFENSE OF INCONVENIENT FORUM FOR THE MAINTENANCE OF SUCH
DISPUTE. EACH OF THE PARTIES AND THEIR RESPECTIVE SUCCESSORS AND ASSIGNS HEREBY
IRREVOCABLY WAIVES ALL RIGHT TO TRIAL BY JURY IN ANY ACTION, PROCEEDING OR
COUNTERCLAIM (WHETHER BASED ON CONTRACT, TORT OR OTHERWISE) ARISING OUT OF OR
RELATING TO THIS ASSIGNMENT, THE TRANSACTIONS CONTEMPLATED HEREBY OR THE ACTIONS
OF ANY OTHER PARTY IN THE NEGOTIATION, ADMINISTRATION, PERFORMANCE AND
ENFORCEMENT THEREOF.

 

Section 3.7Subrogation.     This Assignment is made with full substitution and
subrogation of Assignee in and to all covenants and warranties by others to
Assignor and its affiliates.

 

-6-

 

 

Execution Version

 

Section 3.8Exhibits.      All Exhibits attached hereto are hereby made a part
hereof and incorporated herein by this reference. References in such Exhibits to
instruments on file in the public records are notice of such instruments for all
purposes. Unless provided otherwise, all recording references in such Exhibits
are to the appropriate records of the Bureau of Ocean Energy Management or the
counties and parishes in which the Properties are located or adjacent to the
Properties.

 

Section 3.9Recording.      This Assignment is intended to be recorded and filed
of record. To facilitate recordation, there may be omitted from the Exhibits to
this Assignment in certain counterparts descriptions of property located in
recording jurisdictions other than the jurisdiction (tax district, county,
parish, state, or federal agency) in which the particular counterpart is to be
filed or recorded.

 

[Signature page follows]

 

-7-

 

 

Execution Version

 

IN WITNESS WHEREOF, this Assignment is executed by the parties in the presence
of the undersigned competent witnesses as of the date first above written, but
effective as of the Effective Time.

 

WITNESSES:   ASSIGNOR:         Energy XXI GOM, LLC Bashara Bo Boyd     Print
Name:     Anne Hess   By: /S/ Antonio de Pinho Print Name:   Name: Antonio de
Pinho     Title: President

 

ACKNOWLEDGEMENT

 

STATE OF TEXAS

 

COUNTY OF HARRIS

 

On this 11th day of March, 2015, before me appeared Antonio de Pinho, to me
personally known, who, being by me duly sworn, did say that he is the President
of Energy XXI GOM, LLC, a Delaware limited liability company, and that the
foregoing instrument was executed on behalf of said company by authority of its
___________ and said appearer acknowledged said instrument to be the free act
and deed of said company.

 



  /S/ Pamela Gibbens   Notary Public   Notary Name: Pamella Gibbens   My
Commission Expires: July 25, 2015



 



-8-

 

 

Execution Version

 

WITNESSES: ASSIGNOR:     Energy XXI Pipeline, LLC Bashara Bo Boyd   Print Name:
  Anne Hess By: /S/ Antonio de Pinho Print Name: Name: Antonio de Pinho   Title:
President

 

ACKNOWLEDGEMENT

 

STATE OF TEXAS

 

COUNTY OF HARRIS

 

On this 11th day of March, 2015, before me appeared Antonio de Pinho, to me
personally known, who, being by me duly sworn, did say that he is the President
of Energy XXI Pipeline, LLC, a Delaware limited liability company, and that the
foregoing instrument was executed on behalf of said company by authority of its
___________ and said appearer acknowledged said instrument to be the free act
and deed of said company.

 



  /S/ Pamela Gibbens   Notary Public   Notary Name: Pamella Gibbens   My
Commission Expires: July 25, 2015



  

-9-

 

 

Execution Version

 

WITNESSES: ASSIGNOR:     Energy XXI Pipeline II, LLC Bashara Bo Boyd     Print
Name:   Anne Hess By: /S/ Antonio de Pinho Print Name: Name: Antonio de Pinho  
Title: President

 

ACKNOWLEDGEMENT

 

STATE OF TEXAS

 

COUNTY OF HARRIS

 

On this 11th day of March, 2015, before me appeared Antonio de Pinho, to me
personally known, who, being by me duly sworn, did say that he is the President
of Energy XXI Pipeline II, LLC, a Delaware limited liability company, and that
the foregoing instrument was executed on behalf of said company by authority of
its ___________ and said appearer acknowledged said instrument to be the free
act and deed of said company.

 



  /S/ Pamela Gibbens   Notary Public   Notary Name: Pamella Gibbens   My
Commission Expires: July 25, 2015



 



-10-

 

 

Execution Version

 

WITNESSES: ASSIGNOR:     Energy XXI USA, INC. Hugh A. Menown   Print Name:  
Anne Hess By: /S/ J. Granger Anderson III Print Name: Name: J. Granger Anderson
III   Title: Senior Vice President, Land

 

STATE OF TEXAS

 

COUNTY OF HARRIS

 

On this 11th day of March, 2015, before me appeared J. Granger Anderson, to me
personally known, who, being by me duly sworn, did say that he is the Senior
Vice President of Energy XXI USA, Inc., a Delaware limited liability company,
and that the foregoing instrument was executed on behalf of said company by
authority of its ___________ and said appearer acknowledged said instrument to
be the free act and deed of said company.

 

  /S/ Pamela Gibbens   Notary Public   Notary Name:  Pamella Gibbens   My
Commission Expires:  July 25, 2015

 

-11-

 

 

Execution Version

 

EXHIBIT A

Rights-of-Way

 

1.ST 54 – GI 22L: Right-of-Way Grant OCS-G 1506, Segment No. 8216.  A
one-hundred foot wide right-of-way to operate and maintain a 10 3/4-inch
pipeline, 32.89 miles in length, to transport oil from Platform G in South
Timbalier Area Block 54, through South Timbalier Blocks 55, 56, 47, 46, 39, 40,
27, 26, 25, and 24, through Grand Isle Area Blocks 38, 37, 36, 27, 28, and 23,
to L-CMP-Valve in Grand Isle Area Block 22.

 

2.MC 397 – MC 268: Right-of-Way Grant OCS-G 29263, Segment No. 19190. A  two
hundred foot (200’) wide Right-of-Way for the operation and maintenance of an 8
5/8-inch pipeline, 67,642 feet in length, to transport oil from Platform A in
Block 397, across Blocks 353, 354, 355, 311, and 312, to Platform A in Block
268, which is an accessory to the right-of-way, all located in the Mississippi
Canyon Area.

 

3.MC 268 – WD 73A: Right-of-Way Grant OCS-G 3656, Segment No. 5034. 
Right-of-way two hundred (200) feet in width for the maintenance and operation
of an 8-5/8-inch oil pipeline, 21.02 miles in length (as-built), from Platform
“A” in Block 268, Mississippi Canyon, across Blocks 138, 135, 134, 121 and 116,
West Delta Area, South Addition; Blocks 100, 101 and 92, West Delta Area, to
Platform “A” in Block 73, West Delta Area.

 

4.MC 280 – SP 93A: Right-of-Way Grant OCS-G 5229, Segment No. 6639. 
Right-of-way two hundred (200) feet in width for the construction, maintenance
and operation of a 12-inch pipeline, 15.21 miles in length, for the
transportation of crude oil, petroleum and/or gas from Exxon Corporation’s
Platform “Lena” in Block 280, Mississippi Canyon, across Blocks 279, 278 and
277, Mississippi Canyon; Block 92, South Pass Area, South Addition, to Exxon
Corporation’s Platform “A” in Block 93, South Pass Area, South Addition.

 

5.SP 93A – WD 73A: Right-of-Way Grant OCS-G 4979, Segment No. 6364. 
Right-of-way two hundred (200) feet in width for the maintenance and operation
of a twelve-inch oil pipeline, 27.81 miles in length, from Platform “A” in Block
93, South Pass Area, South and East Addition, across Block 94, South Pass Area,
South and East Addition; Blocks 145, 128, 129, 126, 125, 124, 113 and 114, West
Delta Area, South Addition; Blocks 104, 103, 102, 91 and 92, West Delta Area, to
Platform “A” in Block 73, West Delta Area.

 

6.WD 30J – WD 73A: Right-of-Way Grant OCS-G 08382, Segment No. 7791.  A 200-foot
wide right-of-way to operate and maintain a 12 ¾-inch pipeline, 13.2 miles in
length, to transport oil from a valve near a subsea tie-in assembly in Block 30,
through Blocks 45, 44, 62, 63, 74,  to Platform A in Block 73, all located in
West Delta Area.

 

-12-

 

 

Execution Version

 

7.GI 33 SSTI – GI 22L: Right-of-Way Grant OCS-G 1506-B, Segment No. 4259.  A
Right-of-way two hundred feet in width for the maintenance and operation of a
12-inch pipeline, 7.74 miles in length, to transport crude oil from a 12-inch
subsea tie-in in Block 32, through Blocks 31, 30, 29, to L-CMP-Valve, in Block
22, all located in the Grand Isle Area.

 

8.WD 73A – GI 32 SSTI: Right-of-Way Grant OCS-G 3860, Segment No. 5284. 
Right-of-way two hundred feet (200’) in width for the maintenance and operation
of a 12-inch pipeline to transport crude oil, 12.06 miles in length, beginning
at Platform "A", Block 73, and extending through Blocks 72, 71, 66, 67 and 68
West Delta Area terminating at a 12-inch subsea tie-in located in Block 32,
Grand Isle Area.

 

9.WD 30J – WD 30 (Valve): Right-of-Way Grant OCS-G 29080, Segment No. 18245. A
200-foot wide right-of-way to operate and maintain a 12 3/4-inch pipeline, 0.53
miles in length, to transport oil from Platform J to a valve, all located in
West Delta Area Block 30.

 

10.GI 22L – GI 17 (Terminal): Right-of-Way Grant OCS-G 3643, Segment No. 4840. 
A Right-of-way two hundred feet in width for the maintenance and operation of a
12-3/4-inch pipeline to transport oil and gas, 3.19 miles in length, from
Platform “L” in Block 22, to a point where it crosses the Federal/State line in
Block 17, all in Grand Isle Area.

 

11.State Right-of-Way No. 1716: Easement granted from the State of Louisiana to
Exxon Pipeline Company dated 11/18/1997. Right of way No. 1716, 20 year term
expiring 11/18/2017 – beginning at a point in Block 17, Grand Isle Area, Gulf Of
Mexico, Offshore LA for a total distance of 28,781.17 feet or 2,350.33 rods
recorded 01/27/98 COB 2976, Page 763.

 

12.Pipeline Right-of-Way: PIPELINE RIGHT OF WAY AND SERVITUDE dated 11/21/77 by
and between Exxon Corporation, as Grantor, and Exxon Pipeline Company, as
Grantee, to grant a right of way and servitude for the purpose of constructing,
operating, repairing, maintaining, replacing and removing one 12-inch pipeline
with appurtenances incident thereto, for the transportation of oil and/or gases,
on, under and across the following described tract of land:

 

A tract of land situated on Grand Isle, Section 32, T21S R25E, Jefferson Parish,
Louisiana, and being bounded on the south by the Gulf of Mexico; on the north by
Louisiana State Highway No. 3151; and on the west by lands belonging to Victor
Carona, as shown on Exxon Pipeline Company Drawing No. A-14266 marked Exhibit A
and attached thereto and made a part thereof; said right of way and servitude
being ten (10) feet wide, five (5) feet to each side of the following described
centerline:

Commencing at a point on the shore of the Gulf of Mexico in Section 32, T21S
R25E, Jefferson Parish, Louisiana, said point being in the south line of Exxon
Corporation's land on Grand Isle and having Louisiana State Plane Coordinates,
South Zone, of X=2,435,893 and Y=213,882 for the place of beginning of the
centerline description of the pipeline servitude hereinafter described:

Thence North 02 degrees 03 minutes 05 seconds West, 228.88 feet to a point;

Thence North 27 degrees 08 minutes 04 seconds West, 704.06 feet to a point,
crossing State Highway No. 1;

 

-13-

 

 

Execution Version

 

Thence North 42 degrees 10 minutes 02 seconds West, 452.36 feet, crossing State
Highway No. 3151, to a point in the north right of way line of said Highway No.
3151 and the south line of Exxon Pipeline Company's Grand Isle Station property
for the end of this description, crossing Exxon Corporation's property a total
distance of 1,385.30 feet or 83.96 rods.

 

All as more fully described in said Pipeline Right of Way and Servitude recorded
in COB 918, Folio 626, records of Jefferson Parish, Louisiana, As Amended by
that certain Amendment of Servitude dated 10/5/78 and recorded in COB 945, Folio
0153, records of Jefferson Parish, Louisiana.

[Contract No. 1002895]

 

13.Pipeline Right-of-Way: Pipeline Servitude Agreement dated January 22, 2008
between RMGI Properties, L.L.C. and Exxon Mobil Corporation for two – 12”
pipelines across a portion of Lot 8 on survey by J.W.T. Stephens C. & M.E. dated
March 10, 1934, recorded at COB 3219, PG 904, Jefferson Parish, Louisiana.



[Contract No. 1018018-001]

 

-14-

 

 

Execution Version

 

EXHIBIT B

Tangible Assets



 

Asset ID   Asset Description   Company   Operator   Field 7482501   SWD WELL #1
   510 - ENERGY XXI GULF COAST, INC.   ENERGY XXI PIPELINE II, LLC   FC101061 -
GI SWD 7482601   SWD WELL #2    510 - ENERGY XXI GULF COAST, INC.   ENERGY XXI
PIPELINE II, LLC   FC101061 - GI SWD 7482701   SWD WELL #3    510 - ENERGY XXI
GULF COAST, INC.   ENERGY XXI PIPELINE II, LLC   FC101061 - GI SWD 7517901   GI
SWD FILTRATION SYSTEM (including SWD Pumps)    510 - ENERGY XXI GULF COAST, INC.
  ENERGY XXI PIPELINE II, LLC   FC101061 - GI SWD 7477901   GI TANK 2100    510
- ENERGY XXI GULF COAST, INC.   ENERGY XXI PIPELINE II, LLC   FC101060 - GI
TREATING STATION 7478001   GI TANK 2052    510 - ENERGY XXI GULF COAST, INC.  
ENERGY XXI PIPELINE II, LLC   FC101060 - GI TREATING STATION 7478101   GI TANK
2095    510 - ENERGY XXI GULF COAST, INC.   ENERGY XXI PIPELINE II, LLC  
FC101060 - GI TREATING STATION 7478201   GI TANK 2283    510 - ENERGY XXI GULF
COAST, INC.   ENERGY XXI PIPELINE II, LLC   FC101060 - GI TREATING STATION
7467001   GI VAPOR RECOVERY UNIT    510 - ENERGY XXI GULF COAST, INC.   ENERGY
XXI PIPELINE II, LLC   FC101060 - GI TREATING STATION

 

-15-

 

 

Execution Version

 

EXHIBIT C

Land

 

The below-described tract, which has an area of 16.047 acres, more or less, is
the same tract of land depicted on ExxonMobil Pipeline Company Drawing No.
C33-2275-02, dated December 13, 2010, a copy of which is attached to and part of
that certain Act of Cash Sale with Reservation of Servitude dated effective as
of December 1, 2010, executed by ExxonMobil Pipeline Company in favor of Energy
XXI GOM, LLC, filed in Conveyance Book 3275, Page 500 of the records of
Jefferson Parish, Louisiana (“Act of Cash Sale”):

 

A certain tract of land located in Section 32, Township 21 South, Range 25 East,
Jefferson Parish, Louisiana (Southeastern Land District, West of Mississippi
River), being more particularly described as follows:

 

For a POINT OF BEGINNING, commence at a 6-inch iron pipe marking the most
westerly corner of the property to be sold by ExxonMobil Pipeline Company
located in said Section 32, said point having Louisiana State Plane Coordinate
System coordinates of North 276,233.86 and East 3,715,308.77; thence proceed on
a bearing of North 57° 04’ 20” East a distance of 391.10 feet to a 2-inch iron
pipe; thence proceed on a bearing of North 40° 07’ 20” East a distance of 341.63
feet to a 2-inch iron pipe; thence proceed on a bearing of South 50° 26’ 40”
East a distance of 223.80 feet to a 2-inch iron pipe; thence proceed on a
bearing of North 39° 33’ 20” East a distance of 241.01 feet to a 2-inch iron
pipe set on the property boundary line; thence continue on a bearing of North
39° 33’ 20” East a distance of 65.00 feet to the boundary corner; thence proceed
on a bearing of South 50° 26’ 40” East a distance of 2.00 feet to a 2-inch iron
pipe set on the property boundary line; thence continue on a bearing of South
50° 26’ 40” East a distance of 41.47 to a 2-inch iron pipe; thence proceed on a
bearing of South 39° 33’ 20” West a distance of 115.84 feet to a 2-inch iron
pipe; thence proceed on a bearing of North 50° 27’ 23” West a distance of 28.28
feet to a 2-inch iron pipe; thence proceed on a bearing of South 39° 33’ 20”
West a distance of 170.16 feet to a 2-inch iron pipe; thence proceed on a
bearing of South 50° 27’ 23” East a distance of 598.94 feet to a ½-inch iron
pipe; thence proceed on a bearing of South 48° 12’ 20” West a distance of 20.23
feet to a 2-inch iron pipe; thence proceed on a bearing of South 47° 54’ 20”
West a distance of 661.00 feet to a 2-inch iron pipe; thence proceed on a
bearing of South 49° 11’ 20” West a distance of 207.97 feet to a 2-inch iron
pipe; thence proceed on a bearing of North 50° 31’ 34” West a distance of 480.16
feet to a 6-inch iron pipe; thence proceed on a bearing of North 27° 38’ 55”
West a distance of 374.27 feet to the POINT OF BEGINNING.

 

The coordinates and bearings cited herein refer to Louisiana State Plane
Coordinate System, South Zone (NAD 83), based on GPS survey ties.

 

The above-described tract being the same tract acquired by Energy XXI GOM, LLC
in the Act of Cash Sale.

 

-16-

